DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/28/2022.  Since the initial filing, claims 1, 3, 5 and 6 have been amended, claim 8 has been cancelled and no claims have been added.  Thus, claims 1-7 and 9 are pending in the application.
In regards to the previous Requirement for Restriction, applicant elected Species I, Figures 1-7.
In regards to the previous specification objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they have been withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0262214) in view of Tong (US 2016/0331557), Rokosz (US 2013/0190669) De Rossi (US 2017/0202724).
In regards to claim 1, Smith discloses a control system for biomechanical exoskeleton joint for generating torque about an axis of rotation of a body joint (processor controls exoskeleton device, abstract and paragraph 40), comprising: an exoskeleton member configured and arranged on a leg (powered exoskeleton ankle system 106, paragraph 30); a control device connected to the exoskeleton member (processor, paragraph 40 and 49); an actuator, having a unidirectional transmission and being driven by a motor (motors apply torque to the joint during gait phases when support is required and disengage from joint when in swing portion of gait, paragraph 33 and 40), mechanically connected to the leg (powered exoskeleton ankle system 106, paragraph 30, Fig 1); mechanical disengagement of the actuator effectuates no torque to the leg (paragraph 33); at least one sensor configured and arranged to sense at least one characteristic of the exoskeleton device during movement of the leg (paragraph 32 and 65); the sensor generator sensor data (paragraph 65 and 66); and the control device using the sensor data to control the exoskeleton member (paragraph 65 and 66).
Smith does not teach a left and right exoskeleton member, first and second control devices connected respectively to the left and right exoskeleton members, wherein the first and second control devices communicate with each other through wired or wireless means, or wherein the first control device communicates sensor data to the second control device to control application of torque to the right exoskeleton member by the second control device or the second control device communicates sensor data to the first control device to control application of torque to the left exoskeleton member by the first control device.
While Smith teaches a controller (processor, paragraph 40), it does not disclose placement of said controller.  However, Tong teaches an exoskeleton device wherein the controller is connected to the exoskeleton member (onboard controller 29, paragraph 59).  Tong further teaches wherein the controller is capable of wireless communication (wireless communication 53, paragraph 48 and 59).
Further, Rokosz teaches an exoskeleton system comprising first and second exoskeleton devices for a first and second leg (paragraph 34, Fig 4) wherein the controller is connected to the exoskeleton member (control module 25, paragraph 34, Fig 4) two devices are operably connected to one another (control modules 25 may be wired or wirelessly connected to command module 20 which controls both, paragraph 34, 38-39 and 46).
Additionally, De Rossi teaches a walking assistance device where sensor data is communicated between left and right members in order to change the control strategy of both (bilateral motion accounts for first and second legs to synchronize movement of each leg with the gait cycle, paragraph 138-139).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith wherein there is a left and right exoskeleton member, first and second control devices connected respectively to the left and right exoskeleton members, wherein the first and second control devices communicate with each other through wired or wireless means and wherein the first control device communicates sensor data to the second control device to control application of torque to the right exoskeleton member by the second control device or the second control device communicates sensor data to the first control device to control application of torque to the left exoskeleton member by the first control device as taught by Tong, Rokosz and De Rossi as this would allow both legs to be supported and controlled and coordinated to serve the user as needed.
In regards to claim 2, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1 and Smith further discloses wherein the at least one sensor is selected from the group consisting of: an angle sensor, accelerometer, gyro sensor and force sensor (paragraph 65).
In regards to claim 3, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1 and Rokosz further teaches wherein the left exoskeleton device and the right exoskeleton device communicate wirelessly with each other by Bluetooth, WiFi or RFID (paragraph 38, 39 and 46).
In regards to claim 4, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1 and Smith further discloses wherein sensor data is collected while the user is taking steps (paragraph 67 and 68).
In regards to claim 5, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1 and Smith further discloses wherein sensor data is collected while joint torque is being applied to further inform the control device (paragraph 65-68).
In regards to claim 6, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1.
Smith does not disclose wherein data of the control system can be read/written from a computer server.
However, Tong teaches wherein the data of the control system can be read/written from a computer server (device interacts with external computing device, paragraph 17 and 59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith wherein the data of the control system can be read/written from a computer server as taught by Tong as this would allow the device to gather, record and transmit data which could be used by the user or a care professional to tailor the device to the needs of the user.
In regards to claim 9, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1 and Rokosz further teaches wherein the first control device and the second control device are connected to a third control device (paragraph 34).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0262214) in view of Tong (US 2016/0331557), Rokosz (US 2013/0190669) and De Rossi (US 2017/0202724) as applied above and in further view of Dempers (US 2021/0338469).
In regards to claim 7, Smith in view of Tong, Rokosz and De Rossi teaches the device of claim 1.
Smith does not disclose wherein parameters of operation of the left exoskeleton and right exoskeleton are learned from one user and is sharable with other users.
However, Dempers teaches an exoskeleton device wherein parameters of operation of the left exoskeleton and right exoskeleton are learned from one user and is sharable with other users (paragraph 55 and 69).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith wherein parameters of operation of the left exoskeleton and right exoskeleton are learned from one user and is sharable with other users as taught by Dempers as this would allow users to compare treatment parameters in order to determine which similar protocols might be useful for their own needs.
Response to Arguments
In regards to the arguments concerning independent claim 1, these arguments are in regards to the amendments made to the claims and are addressed in the new rejections entered above.
In regards to the arguments concerning dependent claim 7, these arguments are in regards to the dependency on claim 1 and are addressed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                          /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785